DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separate mainline and apinch portions that each have their own hinges to enable said mainline and apinch portions to be independently moved between open and closed positions recited in claims 5 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4, 6-11, and 13-14 are objected to because of the following informalities:  
In claim 1, the term “leur” is used twice in line 2, once in line 10, and once in line 13. This term should read “luer” to clarify what kind of fitting is being used.
In claim 1 (line 4), “a catheter base having a top and a bottom surface, and first and second portions” should read “a catheter base having a top and a bottom surface and first and second portions” for grammatical clarity. 
In claim 1 (line 9), “having” should read “has” for grammatical clarity. 
In claim 1 (line 17), “having” should read “has” for grammatical clarity.
In claim 1 (line 23), “an open and a closed position” should read “an open position and a closed position” to clarify that two different positions are being recited. 
In claim 2 (line 2), “having” should read “has” for grammatical clarity. 
In claim 2 (lines 3-4), “the outer surface” should read “an outer surface” for clarity of antecedent basis. 
In claim 2 (line 5), “the outer surface” should read “an outer surface” for clarity of antecedent basis. 
Claim 2 recites “. . . said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing” in lines 7-9. It is unclear whether the recited mainline portion and apinch portion in lines 7-9 are the same mainline portion and apinch portion recited in lines 1-5. For purposes of examination, “said mainline portion” in line 7 will be read as “said mainline portion of the top-portion-tubing indentation” and “said apinch portion” in line 8 will be read as “said apinch portion of the top-portion-tubing indentation”. Furthermore, “a mainline tubing” in line 8 and “an apinch tubing” in line 9 will be read as “the mainline tubing” and “the apinch tubing”, respectively, for clarity of antecedent basis. 
In claim 3 (line 2), “having” should read “has” for grammatical clarity. 
In claim 3 (line 5), “having” should read “has” for grammatical clarity. 
In claim 4 (line 2), “having” should read “has” for grammatical clarity. 
In claim 4 (line 5), “having” should read “has” for grammatical clarity. 
In claim 6 (line 3), “the cannula end” should read “a cannula end” for clarity of antecedent basis. 
In claim 6 (line 3), “peripheral, intravenous” should read “peripheral intravenous” for grammatical clarity. 
In claim 6 (line 5), “the top portion” should read “a top portion” for clarity of antecedent basis. 
In claim 6 (lines 5-6), “said patient’s forearm” should read “a forearm of said patient” for clarity of antecedent basis. 
In claim 7 (line 3), “a patient’s forearm” should read “a forearm of said patient” for clarity of antecedent basis.
In claim 7 (line 3), “the cannula end” should read “a cannula end” for clarity of antecedent basis. 
In claim 7 (line 3), “peripheral, intravenous” should read “peripheral intravenous” for grammatical clarity.
In claim 7 (line 5), “said patient’s forearm” should read “the forearm of said patient” for clarity of antecedent basis.
In claim 8, the term “leur” is used twice in line 2, once in line 10, and once in line 13. This term should read “luer” to clarify what kind of fitting is being used.
In claim 8 (line 4), “a catheter base having a top and a bottom surface, and first and second portions” should read “a catheter base having a top and a bottom surface and first and second portions” for grammatical clarity. 
In claim 8 (line 9), “having” should read “has” for grammatical clarity.
In claim 8 (line 17), “having” should read “has” for grammatical clarity.
In claim 8 (line 24), “an open and a closed position” should read “an open position and a closed position” to clarify that two different positions are being recited. 
In claim 8 (line 1), “safety” should read “safely” for grammatical clarity. 
In claim 9 (line 2), “having” should read “has” for grammatical clarity. 
In claim 9 (lines 3-4), “the outer surface” should read “an outer surface” for clarity of antecedent basis. 
In claim 9 (line 5), “the outer surface” should read “an outer surface” for clarity of antecedent basis. 
Claim 9 recites “. . . said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing” in lines 7-9. It is unclear whether the recited mainline portion and apinch portion in lines 7-9 are the same mainline portion and apinch portion recited in lines 1-5. For purposes of examination, “said mainline portion” in line 7 will be read as “said mainline portion of the top-portion-tubing indentation” and “said apinch portion” in line 8 will be read as “said apinch portion of the top-portion-tubing indentation”. Furthermore, “a mainline tubing” in line 8 and “an apinch tubing” in line 9 will be read as “the mainline tubing” and “the apinch tubing”, respectively, for clarity of antecedent basis. 
In claim 10 (line 2), “having” should read “has” for grammatical clarity. 
In claim 10 (line 5), “having” should read “has” for grammatical clarity. 
In claim 11 (line 2), “having” should read “has” for grammatical clarity. 
In claim 11 (line 5), “having” should read “has” for grammatical clarity. 
In claim 13 (line 3), “the cannula end” should read “a cannula end” for clarity of antecedent basis. 
In claim 13 (line 3), “peripheral, intravenous” should read “peripheral intravenous” for grammatical clarity. 
In claim 13 (line 5), “the top portion” should read “a top portion” for clarity of antecedent basis. 
In claim 13 (lines 5-6), “said patient’s forearm” should read “a forearm of said patient” for clarity of antecedent basis. 
In claim 14 (line 3), “a patient’s forearm” should read “a forearm of said patient” for clarity of antecedent basis.
In claim 14 (line 3), “the cannula end” should read “a cannula end” for clarity of antecedent basis. 
In claim 14 (line 3), “peripheral, intravenous” should read “peripheral intravenous” for grammatical clarity.
In claim 14 (line 5), “said patient’s forearm” should read “the forearm of said patient” for clarity of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The last line in each claim recites “said organizer base is situated on said patient’s forearm”, such that the patient’s forearm is claimed as a component of the securement device. For purposes of examination, and in accordance with claim objections noted above regarding the antecedent basis for “said patient’s forearm”, this limitation in each claim will be read as follows: “said organizer base is configured to be situated on the forearm of said patient”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (lines 1-2) recite “[a]n organizing, safety, and securement device for use with a peripheral intravenous catheter that connects to a leur fitting which has tubing extending from the distal end of said leur fitting”. It is unclear from this limitation whether it is the securement device or the catheter that connects to a luer fitting; furthermore, it is unclear whether it is the securement device, the catheter, or the luer fitting that has tubing extending from the distal end of said luer fitting. For purposes of examination, this limitation shall be read as follows: “An organizing, safety, and securement device for use with a peripheral intravenous catheter, said catheter connecting to a luer fitting, said luer fitting having tubing extending from a distal end thereof”. 
Claim 1 recites the limitation "said surfaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said top surface and said bottom surface”.	
Claim 5 recites “separate mainline and apinch portions” in line 2. It is unclear whether these are the same mainline and apinch portions as in claim 2. Furthermore, it is unclear from the limitation that “each have their own hinges” in line 3 how many hinges each portion has. For purposes of examination, this claim shall be read as follows: “The organizing, safety and securement device as recited in Claim 2, wherein: said mainline portion and said apinch portion are separate, and wherein said mainline portion has a first hinge and said apinch portion has a second hinge such that said mainline and apinch portions are enabled to be independently moved between said open and closed positions."
Claim 8 recites the limitation "said surfaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said top surface and said bottom surface”.	
Claim 12 recites “separate mainline and apinch portions” in lines 2-3. It is unclear whether these are the same mainline and apinch portions as in claim 9. Furthermore, it is unclear from the limitation that “each have their own hinges” in line 3 how many hinges each portion has. For purposes of examination, this claim shall be read as follows: “The method as recited in Claim 9, wherein: said mainline portion and said apinch portion are separate, and wherein said mainline portion has a first hinge and said apinch portion has a second hinge such that said mainline and apinch portions are enabled to be independently moved between said open and closed positions.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andino et al. (US 20120271240 A1), hereinafter Andino, in view of Miles (US 5916199 A) and further in view of Rosenberg et al. (US 20140228810 A1), hereinafter Rosenberg.
Regarding claim 1, Andino teaches an organizing, safety and securement device for use with a peripheral intravenous catheter that connects to a leur fitting which has tubing extending from the distal end of said leur fitting, said device comprising: a catheter base (110) having a top (top surface; annotated fig. 1) and a bottom surface (bottom surface; annotated fig. 1), and first (first portion; annotated fig. 1) and second portions (second portion; annotated fig. 1), wherein said first portion includes an opening (116) that extends between said surfaces (fig. 1), wherein said opening is covered by a transparent membrane (126; fig. 2, [0041]), wherein said second portion includes an upper securement element (132) that is attached to said bottom surface of said catheter base (fig. 1), wherein said upper securement element having an upper-securement-element free surface (surface of 132; fig. 1) that includes a top leur fitting indentation configured to temporarily enclose a top portion of the outer surface of said luer fitting (134; [0045], [0059]), a lower securement element (140) having a top surface (surface facing 222 in fig. 1) that includes a lower-securement- element free surface (surface facing 222 in fig. 1) with a bottom leur fitting indentation (indentation with ribs 142; fig. 1) configured to temporarily enclose a bottom portion of the outer surface of said luer fitting (fig. 1, [0050]).

    PNG
    media_image1.png
    348
    623
    media_image1.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Andino)
	Andino fails to teach an organizer base having a top and a bottom surface, a lower clamping member attached to the top surface of said organizer base, wherein said lower clamping member having a free surface that includes a bottom- portion-tubing indentation configured to temporarily enclose a bottom portion of the outer surface of said tubing, an upper clamping member having a free surface that includes a top-portion-tubing indentation configured to temporarily enclose a top portion of the outer surface of said tubing, a hinge that connects said upper and lower clamping members and allows them to be rotated about said hinge between an open and a closed position
	Miles teaches an organizer base (16; figs. 1, 4-5) having a top (surface of 34 facing away from arm 32; fig. 1) and a bottom surface (surface of 34 facing arm 32; fig. 1), a lower clamping member (102) attached to the top surface of said organizer base (fig. 5, col. 9:62-66), wherein said lower clamping member having a free surface (104) that includes a bottom- portion-tubing indentation (108) configured to temporarily enclose a bottom portion of the outer surface of a tubing (fig. 5, col. 9:17-20), an upper clamping member (100) having a free surface (110) that includes a top-portion-tubing indentation (114) configured to temporarily enclose a top portion of the outer surface of said tubing (fig. 5, col. 9:26-32), a hinge (48) that connects said upper and lower clamping members (fig. 4) and allows them to be rotated about said hinge between an open and a closed position (figs. 4-5, 1, col. 8:45-47).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Andino to have the organizer base as taught by Miles as both these inventions and the claimed invention are directed towards catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Miles teaches in col. 10:22-25 that a second holding means such as organizer base 16 can supplement a first holding means to further anchor flexible tubing to a patient. It would therefore have been obvious to one of ordinary skill in the art to have modified the device taught by Andino to include an organizer base as taught by Miles, as such a modification would be a simple combination of prior art elements to further secure tubing to a patient, as taught by Miles.
	Andino in view of Miles fails to teach a tether adapted to connect said catheter and organizer bases.
	Rosenberg teaches a securement device (10) for use with an intravenous catheter (20; [0019]), said securement device comprising a catheter base (100), an organizer base (180), and a tether (170) adapted to connect said catheter and organizer bases ([0022], fig. 4). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention modified the device taught by Andino in view of Miles to have a tether as taught by Rosenberg connecting the catheter base and the organizer base as both these inventions and the claimed invention are directed towards catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Rosenberg teaches in [0007] that including a tether between a catheter (anchor) base and an organizer base (adapter device) simplifies temporary removal of a securement device. Rosenberg additionally teaches in [0046] that tether 170 can be used to maintain a desirable space between tethered device components and in [0070] that said tether 170 can help distribute force throughout the securement device to protect tubing from pulling or withdrawal forces. It would therefore have been obvious to one of ordinary skill in the art to have modified the device taught by Andino in view of Miles to have a tether as taught by Rosenberg connecting the catheter base and the organizer base, as doing so would configure the device for simplified temporary removal, maintenance of desired space between the catheter base and the organizer base, and force distribution to prevent unwanted catheter pulling.
Regarding claim 6, Andino as modified above teaches said tether has a length ([0046] of Rosenberg) and a configuration adapted to enable said catheter base to be situated on a patient's hand so that the cannula end of said peripheral, intravenous catheter is inserted into a vein that is approached from the fingers and toward the wrist and through the skin on the top portion of said patient's hand (Andino as modified above discloses a tether as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said catheter base to be situated on a patient's hand so that the cannula end of said peripheral, intravenous catheter is insertable into a vein that is approached from the fingers and toward the wrist and through the skin on the top portion of said patient's hand) and said organizer base is configured to be situated on said patient's forearm (see organizer base 16 on arm 32 in fig. 1 of Miles).
Regarding claim 7, Andino as modified above teaches said tether has a length ([0046] of Rosenberg) and a configuration adapted to enable said catheter base to be situated on a patient's forearm so that the cannula end of said peripheral, intravenous catheter is inserted into a vein that is approached from the wrist and toward the elbow and through the skin on said patient's forearm (Andino as modified above discloses a tether as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said catheter base to be situated on a patient's forearm so that the cannula end of said peripheral, intravenous catheter is insertable into a vein that is approached from the wrist and toward the elbow and through the skin on said patient's forearm) and said organizer base is configured to be situated on said patient's forearm (see organizer base 16 on arm 32 in fig. 1 of Miles).
Regarding claim 8, Andino teaches a method of safety and securely attaching a peripheral intravenous catheter, that connects to a leur fitting which has tubing extending from the distal end of said leur fitting, to a patient's hand, said method comprising the steps of: providing a catheter base (110) having a top (top surface; annotated fig. 1) and a bottom surface (bottom surface; annotated fig. 1), and first (first portion; annotated fig. 1) and second portions (second portion; annotated fig. 1), wherein said first portion includes an opening (116) that extends between said surfaces (fig. 1), wherein said opening is covered by a transparent membrane (126; fig. 2, [0041]), wherein said second portion includes an upper securement element (132) that is attached to said bottom surface of said catheter base (fig. 1), wherein said upper securement element having an upper-securement-element free surface (surface of 132; fig. 1) that includes a top leur fitting indentation configured to temporarily enclose a top portion of the outer surface of said luer fitting (134; [0045], [0059]), providing a lower securement element (140) having a top surface (surface facing 222 in fig. 1) that includes a lower- securement-element free surface (surface facing 222 in fig. 1) with a bottom leur fitting indentation (indentation with ribs 142; fig. 1) configured to temporarily enclose a bottom portion of the outer surface of said luer fitting (fig. 1, [0050]).
	Andino fails to teach providing an organizer base having a top and a bottom surface, attaching a lower clamping member to the top surface of said organizer base, wherein said lower clamping member having a free surface that includes a bottom- portion-tubing indentation configured to temporarily enclose a bottom portion of the outer surface of said tubing, providing an upper clamping member having a free surface that includes a top-portion- tubing indentation configured to temporarily enclose a top portion of the outer surface of said tubing, providing a hinge that connects said upper and lower clamping members and allows them to be rotated about said hinge between an open and a closed position.
	Miles teaches providing an organizer base (16; figs. 1, 4-5) having a top (surface of 34 facing away from arm 32; fig. 1) and a bottom surface (surface of 34 facing arm 32; fig. 1), a lower clamping member (102) attached to the top surface of said organizer base (fig. 5, col. 9:62-66), wherein said lower clamping member having a free surface (104) that includes a bottom- portion-tubing indentation (108) configured to temporarily enclose a bottom portion of the outer surface of a tubing (fig. 5, col. 9:17-20), providing an upper clamping member (100) having a free surface (110) that includes a top-portion-tubing indentation (114) configured to temporarily enclose a top portion of the outer surface of said tubing (fig. 5, col. 9:26-32), providing a hinge (48) that connects said upper and lower clamping members (fig. 4) and allows them to be rotated about said hinge between an open and a closed position (figs. 4-5, 1, col. 8:45-47).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Andino to include providing an organizer base, attaching a lower clamping member to said organizer base, and further providing an upper clamping member and hinge as taught by Miles as both these inventions and the claimed invention are directed towards catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Miles teaches in col. 10:22-25 that a second holding means such as organizer base 16 can supplement a first holding means to further anchor flexible tubing to a patient. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Andino to include providing an organizer base, attaching a lower clamping member to said organizer base, and further providing an upper clamping member and hinge as taught by Miles, as such a modification would be a simple combination of prior art elements to further secure tubing to a patient, preventing tubing displacement.
	Andino in view of Miles fails to teach providing a tether adapted to connect said catheter and organizer bases.
	Rosenberg teaches a securement device (10) for use with an intravenous catheter (20; [0019]), said securement device comprising a catheter base (100), an organizer base (180), and a tether (170) adapted to connect said catheter and organizer bases ([0022], fig. 4). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention modified the method taught by Andino in view of Miles to include providing a tether as taught by Rosenberg for connecting the catheter base and the organizer base as both these inventions and the claimed invention are directed towards catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Rosenberg teaches in [0007] that including a tether between a catheter (anchor) base and an organizer base (adapter device) simplifies temporary removal of a securement device. Rosenberg additionally teaches in [0046] that tether 170 can be used to maintain a desirable space between tethered device components and in [0070] that said tether 170 can help distribute force throughout the securement device to protect tubing from pulling or withdrawal forces. It would therefore have been obvious to one of ordinary skill in the art to have modified the method taught by Andino in view of Miles to include providing a tether as taught by Rosenberg for connecting the catheter base and the organizer base, as doing so would configure the device for simplified temporary removal, maintenance of desired space between the catheter base and the organizer base, and force distribution to prevent unwanted catheter pulling.
Regarding claim 13, Andino as modified above teaches said tether has a length ([0046] of Rosenberg) and a configuration adapted to enable said catheter base to be situated on a patient's hand so that the cannula end of said peripheral, intravenous catheter is inserted into a vein that is approached from the fingers and toward the wrist and through the skin on the top portion of said patient's hand (Andino as modified above discloses a tether as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said catheter base to be situated on a patient's hand so that the cannula end of said peripheral, intravenous catheter is insertable into a vein that is approached from the fingers and toward the wrist and through the skin on the top portion of said patient's hand) and said organizer base is configured to be situated on said patient's forearm (see organizer base 16 on arm 32 in fig. 1 of Miles).
Regarding claim 14, Andino as modified above teaches said tether has a length ([0046] of Rosenberg) and a configuration adapted to enable said catheter base to be situated on a patient's forearm so that the cannula end of said peripheral, intravenous catheter is inserted into a vein that is approached from the wrist and toward the elbow and through the skin on said patient's forearm (Andino as modified above discloses a tether as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said catheter base to be situated on a patient's forearm so that the cannula end of said peripheral, intravenous catheter is insertable into a vein that is approached from the wrist and toward the elbow and through the skin on said patient's forearm) and said organizer base is configured to be situated on said patient's forearm (see organizer base 16 on arm 32 in fig. 1 of Miles).
Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Miles and Rosenberg as applied to claims 1 and 8 above, and further in view of Wright et al. (US 20100114034 A1), hereinafter Wright.
Regarding claim 2, Andino as modified above teaches said bottom-portion-tubing indentation having a mainline portion (108; figs. 4-5 of Miles), and with said mainline portion configured to temporarily enclose a bottom portion of the outer surface of a mainline tubing (fig. 5, col: 9:10-20 of Miles), and said top-portion-tubing indentation having a mainline portion (114, fig. 5 of Miles), and with said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing (fig. 5, col. 9:22-33 of Miles).
	Andino as modified above fails to teach said bottom-portion-tubing indentation having both a mainline portion and an apinch portion, and with said apinch portion configured to temporarily enclose a bottom portion of the outer surface of an apinch tubing, and said top-portion-tubing indentation having both a mainline portion and an apinch portion, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing.
	Wright teaches an organizer base (600; fig. 14) comprising a top surface (top surface; annotated fig. 14) and a bottom surface (bottom surface; annotated fig. 14), a lower clamping member (lower clamping member; annotated fig. 14) attached to the top surface of said organizer base, wherein said lower clamping member has a free surface (lower clamping member free surface; annotated fig. 14) that includes a bottom-portion-tubing indentation (bottom-portion-tubing indentation; annotated fig. 14) configured to temporarily enclose a bottom portion of the outer surface of a tubing, an upper clamping member (upper clamping member; annotated fig. 14) having a free surface (upper clamping member free surface; annotated fig. 14) that includes a top-portion-tubing indentation (top-portion-tubing indentation; annotated fig. 14) configured to temporarily enclose a top portion of the outer surface of said tubing, and a hinge (apinch hinge; annotated fig. 14) that connects said upper and lower clamping members and allows them to be rotated about said hinge between an open and a closed position. Wright further teaches said bottom-portion-tubing indentation having both a mainline portion (bottom-portion-tubing indentation mainline portion; annotated fig. 14) and an apinch portion (bottom-portion-tubing indentation apinch portion; annotated fig. 14), and with said mainline portion configured to temporarily enclose a bottom portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a bottom portion of the outer surface of an apinch tubing, and said top-portion-tubing indentation having both a mainline portion (top-portion-tubing indentation mainline portion; annotated fig. 14) and an apinch portion (top-portion-tubing indentation apinch portion; annotated fig. 14), and with said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing.

    PNG
    media_image2.png
    432
    671
    media_image2.png
    Greyscale

Annotated Figure 14 (from Figure 14 of Wright)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the organizer base taught by Miles for the organizer base taught by Wright as both these inventions and the claimed invention are directed organizer bases for catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Miles indicates in col. 10:22-26 that that a variety of different organizer bases can be used as secondary holding means. It would therefore have been obvious to one of ordinary skill in the art to have substituted the organizer base taught by Miles for the organizer base taught by Wright, as such a modification would be a simple substitution of one known prior art element for another to obtain the predictable result of the device taught by Andino in view of Miles and Rosenberg, wherein the organizer base is the organizer base 600 as taught by Wright.
Regarding claim 9, Andino as modified above teaches said bottom-portion-tubing indentation having a mainline portion (108; figs. 4-5 of Miles), and with said mainline portion configured to temporarily enclose a bottom portion of the outer surface of a mainline tubing (fig. 5, col: 9:10-20 of Miles), and said top-portion-tubing indentation having a mainline portion (114, fig. 5 of Miles), and with said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing (fig. 5, col. 9:22-33 of Miles).
	Andino as modified above fails to teach said bottom-portion-tubing indentation having both a mainline portion and an apinch portion, and with said apinch portion configured to temporarily enclose a bottom portion of the outer surface of an apinch tubing, and said top-portion-tubing indentation having both a mainline portion and an apinch portion, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing.
	Wright teaches an organizer base (600; fig. 14) comprising a top surface (top surface; annotated fig. 14) and a bottom surface (bottom surface; annotated fig. 14), a lower clamping member (lower clamping member; annotated fig. 14) attached to the top surface of said organizer base, wherein said lower clamping member has a free surface (lower clamping member free surface; annotated fig. 14) that includes a bottom-portion-tubing indentation (bottom-portion-tubing indentation; annotated fig. 14) configured to temporarily enclose a bottom portion of the outer surface of a tubing, an upper clamping member (upper clamping member; annotated fig. 14) having a free surface (upper clamping member free surface; annotated fig. 14) that includes a top-portion-tubing indentation (top-portion-tubing indentation; annotated fig. 14) configured to temporarily enclose a top portion of the outer surface of said tubing, and a hinge (apinch hinge; annotated fig. 14) that connects said upper and lower clamping members and allows them to be rotated about said hinge between an open and a closed position. Wright further teaches said bottom-portion-tubing indentation having both a mainline portion (bottom-portion-tubing indentation mainline portion; annotated fig. 14) and an apinch portion (bottom-portion-tubing indentation apinch portion; annotated fig. 14), and with said mainline portion configured to temporarily enclose a bottom portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a bottom portion of the outer surface of an apinch tubing, and said top-portion-tubing indentation having both a mainline portion (top-portion-tubing indentation mainline portion; annotated fig. 14) and an apinch portion (top-portion-tubing indentation apinch portion; annotated fig. 14), and with said mainline portion configured to temporarily enclose a top portion of the outer surface of a mainline tubing, and with said apinch portion configured to temporarily enclose a top portion of the outer surface of an apinch tubing.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the organizer base taught by Miles for the organizer base taught by Wright as both these inventions and the claimed invention are directed organizer bases for catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Miles indicates in col. 10:22-26 that that a variety of different organizer bases can be used as secondary holding means. It would therefore have been obvious to one of ordinary skill in the art to have substituted the organizer base taught by Miles for the organizer base taught by Wright, as such a modification would be a simple substitution of one known prior art element for another to obtain the predictable result of the device taught by Andino in view of Miles and Rosenberg, wherein the organizer base is the organizer base 600 as taught by Wright.
Claim(s) 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Miles, Rosenberg, and Wright as applied to claims 2 and 9 above, and further in view of Taylor (US 20120216385 A1).
Regarding claim 3, Andino as modified above fails to teach said mainline portion of said bottom-portion-tubing indentation having a color coding that is adapted to remind a device user that only mainline tubing is to be used in said mainline portion, and said apinch portion of said bottom-portion-tubing indentation having a color coding that is adapted to remind a device user that only apinch tubing is to be used in said apinch portion (if said mainline portion of said bottom-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only mainline tubing is to be used in said mainline portion, and if said apinch portion of said bottom-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only apinch tubing is to be used in said apinch portion).
	Taylor teaches a medical tubing securement device (10; fig. 7) comprising indentations (slots 11; [0056]), wherein the indentations are color-coded ([0039], [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing indentation to have color-coding as taught by Taylor as both these inventions and the claimed invention are directed towards medical tubing securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Taylor teaches in [0039] and [0056] that color-coding organizer device portions that receive medical tubing helps distinguish between multiple medical lines. It would therefore have been obvious to one of ordinary skill in the art to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing to have color-coding as taught by Taylor, as such a modification would aid a user in distinguishing between multiple medical lines (such as a mainline tubing and an apinch tubing). 
Regarding claim 4, Andino as modified above fails to teach said mainline portion of said top-portion-tubing indentation having a color coding that is adapted to remind a device user that only mainline tubing is to be used in said mainline portion, and said apinch portion of said top-portion-tubing indentation having a color coding that is adapted to remind a device user that only apinch tubing is to be used in said apinch portion (if said mainline portion of said top-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only mainline tubing is to be used in said mainline portion, and if said apinch portion of said top-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only apinch tubing is to be used in said apinch portion).
	Taylor teaches a medical tubing securement device (10; fig. 7) comprising indentations (slots 11; [0056]), wherein the indentations are color-coded ([0039], [0056]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing indentation to have color-coding as taught by Taylor as both these inventions and the claimed invention are directed towards medical tubing securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Taylor teaches in [0039] and [0056] that color-coding organizer device portions that receive medical tubing helps distinguish between multiple medical lines. It would therefore have been obvious to one of ordinary skill in the art to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing to have color-coding as taught by Taylor, as such a modification would aid a user in distinguishing between multiple medical lines (such as a mainline tubing and an apinch tubing). 
Regarding claim 5, Andino in view of Miles, Rosenberg, and Taylor teaches both upper and lower clamping members include separate mainline (top-portion-tubing indentation mainline portion on the upper clamp and bottom-portion-tubing indentation mainline portion on lower clamp; annotated fig. 14) and apinch portions (top-portion-tubing indentation apinch portion on the upper clamp and bottom-portion-tubing indentation apinch portion on lower clamp; annotated fig. 14) that each have their own hinges (mainline hinge and apinch hinge; annotated fig. 14) to enable said mainline and apinch portions to be independently moved between said open and closed positions (Andino as modified above discloses a securement device as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said mainline and apinch portions to be independently moved between said open and closed positions).
Regarding claim 10, Andino as modified above fails to teach said mainline portion of said bottom-portion-tubing indentation having a color coding that is adapted to remind a device user that only mainline tubing is to be used in said mainline portion, and said apinch portion of said bottom-portion-tubing indentation having a color coding that is adapted to remind a device user that only apinch tubing is to be used in said apinch portion (if said mainline portion of said bottom-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only mainline tubing is to be used in said mainline portion, and if said apinch portion of said bottom-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only apinch tubing is to be used in said apinch portion).
	Taylor teaches a medical tubing securement device (10; fig. 7) comprising indentations (slots 11; [0056]), wherein the indentations are color-coded ([0039], [0056]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing indentation to have color-coding as taught by Taylor as both these inventions and the claimed invention are directed towards medical tubing securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Taylor teaches in [0039] and [0056] that color-coding organizer device portions that receive medical tubing helps distinguish between multiple medical lines. It would therefore have been obvious to one of ordinary skill in the art to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing to have color-coding as taught by Taylor, as such a modification would aid a user in distinguishing between multiple medical lines (such as a mainline tubing and an apinch tubing). 
Regarding claim 11, Andino as modified above fails to teach said mainline portion of said top-portion-tubing indentation having a color coding that is adapted to remind a device user that only mainline tubing is to be used in said mainline portion, and said apinch portion of said top-portion-tubing indentation having a color coding that is adapted to remind a device user that only apinch tubing is to be used in said apinch portion (if said mainline portion of said top-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only mainline tubing is to be used in said mainline portion, and if said apinch portion of said top-portion-tubing indention has a color coding, then the color coding is considered capable of performing the disclosed function of reminding a device user that only apinch tubing is to be used in said apinch portion).
	Taylor teaches a medical tubing securement device (10; fig. 7) comprising indentations (slots 11; [0056]), wherein the indentations are color-coded ([0039], [0056]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing indentation to have color-coding as taught by Taylor as both these inventions and the claimed invention are directed towards medical tubing securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Taylor teaches in [0039] and [0056] that color-coding organizer device portions that receive medical tubing helps distinguish between multiple medical lines. It would therefore have been obvious to one of ordinary skill in the art to have modified the mainline portions and the apinch portions of said top-portion-tubing indentation and said bottom-portion-tubing to have color-coding as taught by Taylor, as such a modification would aid a user in distinguishing between multiple medical lines (such as a mainline tubing and an apinch tubing). 
Regarding claim 12, Andino in view of Miles, Rosenberg, and Taylor teaches both upper and lower clamping members include separate mainline (top-portion-tubing indentation mainline portion on the upper clamp and bottom-portion-tubing indentation mainline portion on lower clamp; annotated fig. 14) and apinch portions (top-portion-tubing indentation apinch portion on the upper clamp and bottom-portion-tubing indentation apinch portion on lower clamp; annotated fig. 14) that each have their own hinges (mainline hinge and apinch hinge; annotated fig. 14) to enable said mainline and apinch portions to be independently moved between said open and closed positions (Andino as modified above discloses a securement device as structurally claimed; therefore the device taught by Andino as modified above is considered capable of performing the disclosed function of enabling said mainline and apinch portions to be independently moved between said open and closed positions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771